Exhibit 10.1

 

 DIFFUSION PHARMACEUTICALS INC.

 

 

May 6, 2020

 

Holder of Common Stock Purchase Warrant

Re:        Inducement Offer to Exercise Common Stock Purchase Warrants

 

Dear Holder:

 

Diffusion Pharmaceuticals Inc. (the “Company”) is pleased to offer to you the
opportunity to exercise all of the Common Stock Purchase Warrants issued to you
on November 15, 2019 (the “Existing Warrants”), as set forth on the signature
page hereto and currently held by you (the “Holder”). The shares of common stock
of the Company underlying the Existing Warrants (the “Warrant Shares”) have been
registered pursuant to the registration statement on Form S-1 (File No.
333-234234) (the “Registration Statement”). The Registration Statement is
currently effective and, upon exercise of the Existing Warrants pursuant to this
letter agreement, will be effective for the issuance and sale of the Warrant
Shares, as applicable. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the applicable Existing Warrants.

 

In consideration for exercising in full all of the Existing Warrants held by you
and set forth on the signature page hereto (the “Warrant Exercise”) at the
Exercise Price per Warrant Share as set forth in the Existing Warrants of $0.35,
plus $0.125 per New Warrant to purchase one New Warrant Share ($0.475), the
Company hereby offers to issue you or your designee:

 

a new unregistered Common Stock Purchase Warrant (“New Warrant”) pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (“Securities Act”), to
purchase up to a number of shares (the “New Warrant Shares”) of Common Stock
equal to 100% of the number of Warrant Shares issued pursuant to the Warrant
Exercise hereunder, which New Warrant shall be substantially in the form as
reflected in Exhibit A hereto, will be exercisable immediately, and have a term
of exercise of five and one-half (5.5) years, and an exercise price equal to
$0.5263.

 

The original New Warrant certificate(s) will be delivered within two (2) Trading
Days following the date hereof. Notwithstanding anything herein to the contrary,
in the event the Warrant Exercise would otherwise cause the Holder to exceed the
beneficial ownership limitations (“Beneficial Ownership Limitation”) set forth
in Section 2(e) of the Existing Warrants (or, if applicable and at the Holders’
election, 9.99%), the Company shall only issue such number of Warrant Shares to
the Holder that would not cause the Holder to exceed the maximum number of
Warrant Shares permitted thereunder with the balance to be held in abeyance
until notice from the Holder that the balance (or portion thereof) may be issued
in compliance with such limitations, which abeyance shall be evidenced through
the Existing Warrants which shall be deemed prepaid thereafter (including the
payment in full of the exercise price), and exercised pursuant to a Notice of
Exercise in the Existing Warrant (provided no additional exercise price shall be
due and payable).

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise in full of the Existing Warrants for an aggregate
exercise price set forth on the Holder’s signature page hereto (the “Warrants
Exercise Price”) on or before 8:00 a.m., Eastern Time, on May 6, 2020 (the
“Execution Time”).

 

 

--------------------------------------------------------------------------------

 

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto. Holder represents and warrants
that, as of the date hereof it is, and on each date on which it exercises any
New Warrants it will be, an “accredited investor” as defined in Rule 501 of the
Securities Act, and agrees that the New Warrants will contain restrictive
legends when issued, and neither the New Warrants nor the New Warrant Shares
will be registered under the Securities Act, except in the discretion of the
Company. Also, Holder is acquiring the New Warrants as principal for its own
account and has no direct or indirect arrangement or understandings with any
other persons to distribute or regarding the distribution of the New Warrants
(this representation and warranty is not limiting Holder’s right to sell the New
Warrants or New Warrant Shares pursuant to an effective registration statement
under the Securities Act or otherwise in compliance with applicable federal and
state securities laws).

 

The Holder understands that the New Warrants and the New Warrant Shares are not,
and may never be, registered under the Securities Act, or the securities laws of
any state and, accordingly, each certificate, if any, representing such
securities shall bear a legend substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

Certificates evidencing New Warrant Shares shall not contain any legend
(including the legend set forth above), (i) while a registration statement
covering the resale of such New Warrant Shares is effective under the Securities
Act, (ii) following any sale of such New Warrant Shares pursuant to Rule 144
under the Securities Act, (iii) if such New Warrant Shares is eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such New Warrant
Shares and without volume or manner-of-sale restrictions, (iv) if such New
Warrant Shares may be sold under Rule 144 and the Company is then in compliance
with the current public information required under Rule 144 as to such New
Warrant Shares, or (v) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission and the earliest of clauses
(i) through (v), the “Delegend Date”)). The Company shall cause its counsel to
issue a legal opinion to the transfer agent promptly after the Delegend Date if
required by the Company and/or the transfer agent to effect the removal of the
legend hereunder, which opinion shall be in form and substance reasonably
acceptable to the Holder. If such New Warrant Shares may be sold under Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such New Warrant Shares shall be issued free of all legends. The Company agrees
that following the Delegend Date or at such time as such legend is no longer
required under this Section, it will, no later than two (2) Trading Days
following the delivery by the Holder to the Company or the transfer agent of a
certificate representing the New Warrant Shares underlying the New Warrants
issued with a restrictive legend (such second Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to the Holder a certificate
representing such shares that is free from all restrictive and other legends or,
at the request of the Holder shall credit the account of the Holder’s prime
broker with the Depository Trust Company System as directed by the Holder.  

 

 

--------------------------------------------------------------------------------

 

 

In addition to the Holder’s other available remedies, the Company shall pay to a
Holder, in cash, (i) as partial liquidated damages and not as a penalty, for
each $1,000 of New Warrant Shares (based on the VWAP of the Common Stock on the
date such New Warrant Shares are submitted to the Transfer Agent) delivered for
removal of the restrictive legend, $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to the Holder by the Legend Removal Date a
certificate representing the New Warrant Shares so delivered to the Company by
the Holder that is free from all restrictive and other legends and (b) if after
the Legend Removal Date the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock that the Holder anticipated receiving from the Company
without any restrictive legend, then an amount equal to the excess of the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of New Warrant Shares that
the Company was required to deliver to the Holder by the Legend Removal Date
multiplied by (B) the actual price at which the sell order giving rise to such
purchase obligation was executed.  

 

If this offer is accepted and the transaction documents are executed by the
Execution Time, then on or before 9:00 a.m., Eastern Time, on the Trading Day
hereof, the Company shall file a Current Report on Form 8-K with the Commission
disclosing all material terms of the transactions contemplated hereunder. From
and after the issuance of such Current Report on Form 8-K, the Company
represents to you that it shall have publicly disclosed all material, non-public
information delivered to you by the Company, or any of its respective officers,
directors, employees or agents in connection with the transactions contemplated
hereunder. The Company represents, warrants and covenants that, upon acceptance
of this offer, the shares underlying the Existing Warrants shall be issued free
of any legends or restrictions on resale by Holder.

 

No later than the second (2nd) Trading Day following the date hereof, the
closing shall occur at such location as the parties shall mutually agree. Unless
otherwise directed by the Placement Agent, settlement of the shares of Common
Stock underlying the Existing Warrants shall occur via “Delivery Versus Payment”
(“DVP”) (i.e., on the Closing Date, the Company shall issue the shares of Common
Stock representing the Warrant Shares registered in the Holders’ names and
addresses and released by the Depositary directly to the account(s) at the
Placement Agent identified by each Holder; upon receipt of such shares of Common
Stock, the Placement Agent shall promptly electronically deliver such shares of
Common Stock to the applicable Holder, and payment therefor shall be made by the
Placement Agent (or its clearing firm) by wire transfer to the Company). The
date of the closing of the exercise of the Existing Warrants shall be referred
to as the “Closing Date”.

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder or any other holders of Warrants to Purchase Common Stock of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this letter agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this letter
agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

 

 

***************

 

 

--------------------------------------------------------------------------------

 

 

 

Sincerely yours, 

 

        DIFFUSION PHARMACEUTICALS INC.                 By: /s/ David Kalergis  
  Name: David Kalergis     Title:   Chief Executive Officer  

 

 

--------------------------------------------------------------------------------

 

 

Accepted and Agreed to:

 

Name of Holder: Armistice Capital Master Fund Ltd.

 

Signature of Authorized Signatory of Holder: /s/ Steven Boyd

 

Name of Authorized Signatory: Steven Boyd

 

Title of Authorized Signatory: CIO of Armistice Capital, LLC, the Investment
Manager

 

November 2019 Existing Warrants: 5,000,000 (subject to a 4.99% beneficial
ownership blocker)

 

Aggregate Warrant Exercise Price: $2,375,000.00

 

New Warrants: (100% of total Warrants being exercised): 5,000,000

 

Beneficial Ownership Blocker: X 4.99% or ☐ 9.99%

 

DTC Instructions: 

 

 

--------------------------------------------------------------------------------

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

a)

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
letter agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this letter agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b)

No Conflicts. The execution, delivery and performance of this letter agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any  liens, claims, security
interests, other encumbrances or defects upon any of the properties or assets of
the Company in connection with, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other material
instrument (evidencing Company debt or otherwise) or other material
understanding to which such Company is a party or by which any property or asset
of the Company is bound or affected; or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a material adverse effect upon the business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company, taken as a whole, or in its ability to perform its
obligations under this letter agreement.

 

 